—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered April 10, 1996, which, in an action to recover damages against defendant former arbitrator because of his failure to disclose that during the arbitration he was represented by plaintiff’s attorney in a personal matter, granted defendant’s motion to dismiss the complaint, unanimously affirmed, with costs.
Arbitral immunity shields defendant from liability for acts performed in his arbitral capacity (see, Austern v Chicago Bd. Options Exch., 898 F2d 882, cert denied 498 US 850; Wally v General Arbitration Council, 165 Misc 2d 896). In any event, the District Court judgment confirming the results of arbitration is res judicata on the issues of arbitrator bias and misconduct that plaintiff seeks to raise herein (see, Wally v General Arbitration Council, supra, at 899, citing O’Brien v City of Syracuse, 54 NY2d 353, 357; see also, Gramatan Home Investors Corp. v Lopez, 46 NY2d 481, 485-486). Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.